DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claim 1-6, 12, 15-17 and new claim 32 are under examination. 
Claim 19-24 and 26-31 are withdrawn from examination. 
Claim 7-11, 13, 14, 18 and 25 are cancelled. 
Claim 1-6, 12, 15-17 and 32 are rejected. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 12, 15-17 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Bertrand et al. (US 5,605,712) an in view of Johnson et al. (Ref. U).
Regarding claim 1 and 32, Bertrand et al. (Bertrand) discloses a stabilizer composition comprising microcrystalline cellulose compressed with an alginate salt complex (first polysaccharide), which is considered a colloidal mixture (‘712, col. 1, ln. 13-19, 26-33, col. 3, ln. 30-38; col. 4, ln. 1-5); and a second component, water soluble hydrocolloid (second polysaccharide) (‘712, col. 4, ln. 46-67; col. 5, ln. 1-2). 
Bertrand discloses the microcrystalline cellulose compressed with the alginate salt complex (first polysaccharide) includes sodium alginate (712, col. 3, ln. 34); and the second component, water soluble hydrocolloid (second polysaccharide) includes sodium alginate (‘712, col. 4, ln. 64), carrageenan (‘712, col. 4, ln. 46-67; col. 5, ln. 1-2) and combination thereof. 
Bertrand discloses the second component, water soluble hydrocolloid (second polysaccharide) includes the carrageenan (‘712, col. 4, ln. 46-67; col. 5, ln. 1-2) in an amount of 0.8 grams and the microcrystalline cellulose compressed with the alginate salt complex (first polysaccharide) in an amount of 24 grams (‘712, col. 10, ln. 17-21), which corresponds a concentration of the carrageenan (second polysaccharide) of 3.33 wt.% based on the microcrystalline cellulose compressed with the alginate salt complex (first polysaccharide). Bertrand’s concentration of the carrageenan (second polysaccharide) of 3.33 wt.% based on the microcrystalline cellulose compressed with the alginate salt complex (first polysaccharide) is in range with the cited range. 
With respect to the limitation in claim 1, wherein “…the second polysaccharide is an alginate having M/G ratio greater than 1…”; Bertrand’s alginates are known to derived from seaweed, with D-mannuronic acids and L-glucuronic acids (acidic sugar residues) as evidenced by Johnson et al. (Abstract, pg. 639, col. 1-2). Bertrand does not explicitly disclose the water soluble hydrocolloid (second polysaccharide), sodium alginate (‘712, col. 4, ln. 64) having a ratio of D-mannuronic acids and L-With respect to the limitation of “…alginate having M/G ratio greater than 1…”, as recited in new claim 32, Johnson discloses alginate with D-mannuronic acids is 0.576 (58%) and L-glucuronic acids is 0.424 (42%) (Abstract, pg. 642, Table 2, LFR 120M column, row, F(G) and F(M)); which corresponds to a ratio of the D-mannuronic acids (M) to L-glucuronic acids (G) is 1.4 which is in range with the cited range in claim 32.
With respect to the limitation of “…wherein the stabilizer composition is substantially devoid of multivalent ion…”, wherein the term “substantially devoid” is a relative term, in other words, the term " substantially devoid " is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree of “substantially devoid”. The term substantially is interpreted to some degree of extent; hence substantially devoid, is not considered completely devoid of an element but rather there is to some extend of the element. Bertrand discloses the alginate salt complex (first polysaccharide) includes sodium (712, col. 3, ln. 34-35) and calcium. Bertrand discloses in one embodiment with the stabilizer composition comprising 8.3% of the alginate salt complex comprising sodium (712, col. 3, ln. 34-35) and calcium (multivalent ions) in Example 1 (‘712, col. 8, ln. 14-18). Calculations as follows, for Example 1, Bertrand discloses the stabilizer composition comprising 32 g with 85wt.% microcrystalline cellulose with 15wt.% alginate salt complex, 8 g carboxymethylcellulose, and 0.8 g carrageenan, which is a total weight of 40.8 grams; wherein 15 wt.% 
Regarding claim 2, 3, and 4, Bertrand disclose the stabilizer composition comprising emulsifiers, mono- and diglycerides of fatty acids (‘712, col. 5, ln. 13-21) which are considered attrition agents. Bertrand’s diglyceride is known as a glyceride composed of two fatty acid chains that are covalently ... (2,3-epoxy-1-propanol) and carboxylic acids. Carbonic acid is a carboxylic acid with a hydroxyl group as the substituent. Bertrand’s diglyceride of fatty acids meets the limitation of a carbonic acids as cited in claim 4. 
 Regarding claim 5, Bertrand discloses the microcrystalline cellulose compressed with the alginate salt complex (first polysaccharide) includes calcium alginate (‘712, col. 3, ln. 33); and the second component, water soluble hydrocolloid (second polysaccharide) includes sodium alginate (‘712, col. 4, ln. 64); wherein the calcium alginate and the sodium alginate are different mineral alginates.
Regarding claim 6, Bertrand discloses the microcrystalline cellulose compressed with the alginate salt complex (first polysaccharide) includes sodium alginate (712, col. 3, ln. 34); and the second component, water soluble hydrocolloid (second polysaccharide) includes sodium alginate (‘712, col. 4, ln. 64); wherein the calcium alginate and the sodium alginate are both alginates. 
Regarding claim 12, with respect to the limitation in claim 12, wherein “…the first polysaccharide is an alginate having M/G ratio greater than 1…”; Bertrand’s alginates are known to 
Regarding claim 15 and 16, Bertrand teaches the alginate is 15% of the 24 grams of the microcrystalline cellulose compressed with the alginate salt complex (first polysaccharide) (‘712, col. 10, ln. 16-18), which corresponds to 3.6 grams of the alginate; wherein the alginate is 11 wt% based on the stabilizer composition ((3.6 grams/32.8 grams)*100 = 11%) (‘712, col. 10, ln. 16-21), which is in range with cited ranges in claim 15 and 16. 
Regarding claim 17, Bertrand discloses the claimed invention as discussed above in claim 1.  Bertrand does not explicitly disclose the stabilizer composition comprising a D50 of at least 19% by volume of the MCC particles is about 0.110 microns.  However, an average particle size, D50 and sizes are conventional in food additives as a matter of preference in a food system for even distribution in food products. It would have been obvious to one of ordinary skill in the art to adjust Bertrand’s stabilizer composition including a D50 of at least 19% by volume of the MCC particles is about 0.110 microns as a matter of preference in food systems for even distribution in food products, absent a clear and convincing argument or evidence to the contrary.  Additionally, it would have been obvious to one Gardner v. TEC Systems, Inc. 725 F2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830,225 USPQ 232 (1984). 
Response to Arguments
Applicant asserts “…[a]lthough “substantially devoid” is a relative terminology, one of ordinary skill in the art, in view of the prior art and the status of the art, would be reasonably apprised of its scope in light of the specification. As indicated by Johnson, it is well known that alginate forms gel in the presence of divalent cations such as calcium. (See Johnson, page 639, right column, lines 2-12). One objective of the claimed invention is to avoid the alginate gel formation by not using multivalent ions in the stabilizer composition. (See specification of the present application, paragraphs [0006] and [0007)). Therefore, one of ordinary skill in the art appreciates that the term “substantially devoid of multivalent ions” means the amount of multivalent ion is sufficiently low to avoid any alginate gel formation…”
Applicant's arguments filed 09/24/2021 have been fully considered but they are not persuasive. With respect to the limitation of “…wherein the stabilizer composition is substantially devoid of multivalent ion…”, wherein the term “substantially devoid” is a relative term, in other words, the term " substantially devoid " is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree of “substantially devoid”. The term substantially is interpreted to some degree of extent; hence substantially devoid, is not considered completely devoid of an element but rather there is to some extend of the element in the composition. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., to avoid the alginate gel formation by not using multivalent ions in the stabilizer composition) are not recited in the rejected In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 Bertrand discloses the alginate salt complex (first polysaccharide) includes sodium (712, col. 3, ln. 34-35) and calcium. Bertrand discloses in one embodiment with the stabilizer composition comprising 8.3% of the alginate salt complex comprising sodium (712, col. 3, ln. 34-35) and calcium (multivalent ions) in Example 1 (‘712, col. 8, ln. 14-18). Calculations as follows, for Example 1, Bertrand discloses the stabilizer composition comprising 32 g with 85wt.% microcrystalline cellulose with 15wt.% alginate salt complex, 8 g carboxymethylcellulose, and 0.8 g carrageenan, which is a total weight of 40.8 grams; wherein 15 wt.% alginate salt complex in 32 g equals to 4.8 grams (4.8g/32g * 100 = 8.3 %) of alginate salt complex comprising the sodium (712, col. 3, ln. 34-35) and the calcium (multivalent ions) in the stabilizer composition. The amount of the sodium and calcium (multivalent ions) in Bertrand’s stabilizer composition of the 8.3% of the alginate salt complex comprising sodium (712, col. 3, ln. 34-35) and calcium (multivalent ions) in Example 1 (‘712, col. 8, ln. 14-18), wherein the sodium and calcium (multivalent) are expected to be less within the 8.3% of the alginate salt complex hence is considered substantially devoid in comparison to the other greater amount of components, alginate, microcrystalline cellulose carboxymethylcellulose and carrageenan of  Bertrand’s stabilizer composition.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/HONG T YOO/Primary Examiner, Art Unit 1792